MEMORANDUM **
Leigh-Davis Glass appeals pro se from the district court’s order dismissing without prejudice her action under the Truth in Lending Act and other consumer protection laws. We dismiss for lack of jurisdiction because the order of dismissal is not a final order. See Disabled Rights Action Comm. v. Las Vegas Events, Inc., 375 F.3d 861, 870 (9th Cir.2004).
Because we dismiss for lack of jurisdiction, we do not consider Glass’s motion to refer this matter to the Judicial Council.
DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.